NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



STATE OF FLORIDA,                         )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D17-3308
                                          )
DANIEL COTTEN,                            )
                                          )
             Appellee.                    )
                                          )

Opinion filed May 25, 2018.

Appeal from the Circuit Court for
Hillsborough County; J. Rogers Padgett,
Senior Judge.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jonathan P. Hurley,
Assistant Attorney General, Tampa, for
Appellant.

Lisa B. McLean of Lisa B. McLean, P.A.,
Tampa, for Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, LUCAS, and SALARIO, JJ., Concur.